Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-3-2006

In Re: NBR Antitrust
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4535




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: NBR Antitrust " (2006). 2006 Decisions. Paper 245.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/245


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-4535


                      IN RE: NBR ANTITRUST LITIGATION


    CROMPTON CORPORATION; UNIROYAL CHEMICAL COMPANY, INC.,

                                                    Appellants


                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                               (D.C. No. 03-cv-01898)
                    District Judge: Honorable David S. Cercone.


                            Argued on September 26, 2006

            Before: RENDELL, CHAGARES and ROTH, Circuit Judges.

                          (Opinion Filed November 2, 2006)

ROTH, Circuit Judge:

                          ORDER AMENDING OPINION

     IT IS ORDERED that the not-published Opinion in the above case, filed on
November 2, 2006, be amended as follows:

      On page 1, delete “v.” from caption.
Dated: November 3, 2006